Citation Nr: 0704111	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the right 
ankle. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran testified at a Regional Office hearing before a 
Decision Review Officer (DRO) in July 2003.  The veteran's 
case was remanded to the RO for additional development in 
December 2004.  The case is again before the Board for 
appellate review.


FINDING OF FACT

As a result of an in-service right ankle injury the veteran 
likely developed arthritis, which in turn required 
arthrodesis.


CONCLUSION OF LAW

The veteran has arthritis, status-post arthrodesis, of the 
right ankle that is the result of injury incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his right ankle was injured in 1968 
during an organized game of volleyball in Pleiku, Vietnam.  

The veteran's service medical records (SMRs) are negative for 
any reference to treatment for a right ankle injury.  The 
veteran's entrance examination dated in April 1967 was 
negative for any reference to a right ankle disability.  The 
veteran reported trouble with his ankles his whole life due 
to athletic injuries on a report of medical history dated in 
March 1969.  The March 1969 separation examination was 
negative for any reference to a right ankle disability.  (The 
veteran's feet and lower extremities were noted to be 
normal.)  Personnel records do not reflect any reference to a 
right ankle disability or a limited duty profile.  

Associated with the claims file are private treatment records 
from K. Hughes, M.D., dated in June 2001 and June 2003.  In 
June 2001 the veteran was noted to have been seen for 
evaluation of right ankle pain.  The veteran reported having 
had problems with his right ankle since high school.  He was 
diagnosed with severe arthrosis of the right ankle, varus 
deformity of the right ankle, and right foot and ankle pain.  
He was treated with an injection at the time.  In June 2003 
the veteran underwent a right ankle arthrodesis.  At a 
follow-up appointment in June 2003, physical examination 
revealed well maintained alignment.  

The veteran was afforded a VA examination in May 2002.  He 
reported that he injured his right ankle while playing 
volleyball in Vietnam between 1968 and 1969.  The veteran was 
diagnosed with episodes of musculoligamentous strain in the 
right ankle.  X-rays of the right ankle revealed severe 
degenerative changes.  

In July 2003 the veteran testified that he was at a military-
organized volleyball tournament when he stepped on one of the 
boundaries and rolled his ankle.  He explained that the game 
was played on sand and the boundaries were pieces of wood 
surrounding the court.  He testified that he took an ill-
advised step and his ankle rolled over one of the wooden 
boundaries.  He said he was treated by medics who were 
present at the game.  He said his ankle was iced down and he 
was placed in a thin-layered mobile cast.  He said he was 
given a few days to rest and he iced his foot.  The veteran 
reported that his right ankle was an inch and a half larger 
than is left ankle following his exit from service.  He said 
his right ankle pain progressively worsened over the years 
and he sought treatment with an orthopedic specialist.  The 
veteran testified that he did not injure his ankle after 
service and he said he worked in broadcast journalism and in 
real estate which did not impact his ankle.  The veteran 
testified that he wrote to his mother from Vietnam and 
informed her of his right ankle injury.  He said he underwent 
a fusion on his right ankle in June 2003.  

The veteran's mother submitted a statement dated in July 2003 
in which she reported that she received a letter from her son 
while he was serving in Vietnam and that the veteran informed 
her that he had suffered a broken ankle in an organized 
recreational event.  

The veteran's spouse submitted a statement dated in July 2003 
in which she reported that she met the veteran a few days 
after he returned from Vietnam.  She said that the veteran 
had not incurred any injury to his right ankle during the 
time she has known and been married to him.  She also said 
that the veteran complained of pain in his ankle for many 
years and that in the previous two years the pain had 
increased in severity, requiring surgery that alleviated the 
pain.  She said the veteran always referred to his injury in 
Vietnam when discussing his right ankle disability.  

The veteran was afforded a VA examination in July 2006.  He 
reported that he injured his ankle in early summer of 1968 
while playing volleyball during an organized game in Vietnam.  
The veteran said that he was treated onsite by a medical team 
with ice and brief immobilization.  He said he was permitted 
to stay off his ankle for a couple of days.  The examiner 
noted that the veteran's SMRs and morning reports were 
negative for any reference to a right ankle injury.  The 
examiner noted that the veteran had a history of left and 
right ankle sprains prior to service which the veteran said 
were from athletic endeavors.  The examiner noted that the 
veteran's entrance examination contained no reference to a 
right ankle disability and at his separation from service the 
veteran reported bad ankles all of his life from athletic 
injuries.  The veteran said he did not sustain any other 
injuries to his right ankle following his separation from 
service.  He said he had intermittent pain in his right ankle 
that became severe and more disabling as he advanced in age.  
The veteran was noted to have been treated with an assistive 
aid for walking, corrective shoes, and right ankle 
injections.  The veteran was also noted to have undergone a 
right ankle arthrodesis in June 2003.  The veteran said his 
right ankle pain was much improved following surgery but that 
he still had pain and weakness.  The examiner diagnosed the 
veteran with right ankle degenerative joint disease status-
post right ankle fusion.  The examiner said that the 
veteran's case was challenging.  He noted that the veteran 
did have a history of right and left ankle sprain prior to 
service.  He noted that no mention was made of any right 
ankle problem on the veteran's entrance examination.  The 
examiner said the veteran gave a clear and detailed account 
of the injury sustained in service, which he noted he was 
unable to corroborate with service medical records.  He said 
he was inclined to give the veteran the benefit of the doubt.  
The examiner also noted that the veteran reported problems 
with his ankles at his separation from service.  Finally, he 
opined that the veteran's right ankle injury was at least as 
likely as not the result of the service incurred injury.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when the 
injury to his right ankle occurred, and the symptoms he has 
experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although there is no documentation of treatment for 
the injury to the veteran's right ankle during service, and 
while his separation examination showed normal feet and lower 
extremities, the veteran's mother provided a statement that 
she received a letter from the veteran while he was in 
service in which he reported an ankle injury and his wife 
submitted a statement regarding the veteran's symptoms since 
service and the fact that he had no right ankle injury after 
service.  Furthermore, the July 2006 VA medical examiner said 
the veteran gave a clear and detailed account of the injury 
sustained in service, which the examiner noted he was unable 
to corroborate with service medical records.  Nevertheless, 
he opined that the veteran's right ankle disability was at 
least as likely as not the result of the claimed in-service 
injury.  Accordingly, with resolution of reasonable doubt in 
the veteran's favor, the Board will grant service connection 
for the right ankle arthritis, status-post arthrodesis.


ORDER

Entitlement to service connection for right ankle arthritis, 
status-post arthrodesis, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


